Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 12/28/2020. Claims 4-23 are pending in the application. Claims 4-23 are rejected as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 14 and 120s recites “a substantially linear portion”. It is unclear where there is support for this limitation as filed. 
Claim 5 recites “a continuous length of galvanized metal wire”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification or clearly ascertained from the drawings. 
Claim 6 recites “a thickness between about 0.03 inches to 0.04 inches”. It is unclear where there is support for this limitation as filed, as it is not stated in the specification as filed. 
Claim 9 states that the axial length is between 0.8 inches to 0.9 inches. It is unclear where this is support for this limitation as filed, as it is not stated in the specification. 
Claims 11 and 22 recite “the second connector is identical to the first connector”. It is unclear where there is support for this limitation as filed, as it is not stated in the specification or shown in the drawings. 
Claim 14 recites “a first cord engagement projection comprising a fist substantially linear portion” and “a second cord engagement portion comprising a second substantially linear portion”. It is unclear where there is support for this in the specification or drawings as filed. 
Claim 15 recites “a continuous length of galvanized metal wire”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification or clearly ascertained from the drawings. 
Claim 19 states that the axial length is between 0.8 inches to 0.9 inches. It is unclear where this is support for this limitation as filed, as it is not stated in the specification. 
Claim 20 recites “a continuous length of material”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification or clearly ascertained from the drawings. 

Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood.
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The amendment filed 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 4, 14 and 120s recites “a substantially linear portion”. It is unclear where there is support for this limitation as filed. 
Claim 5 recites “a continuous length of galvanized metal wire”. It is unclear where there is support for this limitation as filed, as it is not stated in the specification or clearly ascertained from the drawings. 
Claim 6 recites “a thickness between about 0.03 inches to 0.04 inches”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification as filed. 
Claim 9 states that the axial length is between 0.8 inches to 0.9 inches. It is unclear where this is support for this limitation as filed, as it is not stated in the specification. 
Claims 11 and 22 recite “the second connector is identical to the first connector”. It is unclear where there is support for this limitation as filed, as it is not stated in the specification or shown in the drawings. 
Claim 14 recites “a first cord engagement projection comprising a fist substantially linear portion” and “a second cord engagement portion comprising a second substantially linear portion”. It is unclear where there is support for this in the specification or drawings as filed. 
Claim 15 recites “a continuous length of galvanized metal wire”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification or clearly ascertained from the drawings. 
Claim 19 states that the axial length is between 0.8 inches to 0.9 inches. It is unclear where this is support for this limitation as filed, as it is not stated in the specification. 
Claim 20 recites “a continuous length of material”. It is unclear where there is support for this limitation “a continuous length” as filed, as it is not stated in the specification or clearly ascertained from the drawings. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous length of material, second connector identical to the first connector, and the second connector comprising a ring with a clip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 10-14, 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimanski 2008/0172843.
In regard to claims 4, 10-13 with reference to Figures 2,4B,5A,5B  and 6, Shimanski ‘843 disclose a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising: 
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) comprising a substantially circular ring portion (24) removably coupled to the top loop of the strap body (30), and a cord engagement projection (28) comprising a substantially linear portion (42), the cord engagement projection configured to secure the support cord of the shade 
A second connector (20, bottom) receiving the bottom loop of the strap body (30) and configured to be attached to the support cord of the shade.  
Wherein the strap (10) is flexible and sized to extend from a front side of the shade to a rear side of the shade around the rolled up portion of the shade (figure 2).
Wherein the second connector (20, bottom) is identical to the first connector (20, top).  
Wherein the second connector (20, bottom) comprises a ring (24) for removably receiving the bottom loop of the strap body and a clip (28) for removably attaching to the support cord of the shade. 
Wherein the second connector comprises a clip (28)
In regard to claims 14 and 19 Shimanski ‘843 discloses a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising:
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) comprising a first substantially circular ring portion (24) removably coupled to the top loop of the strap body (30), and a first cord engagement projection (28) comprising a first substantially linear portion (42), the first cord engagement projection (28) configured to secure the support cord 
A second connector (20, bottom) comprising a second substantially circular ring portion (24) removably coupled to the bottom loop of the strap body (30), and a second cord engagement projection (28) comprising a second substantially linear portion (42), the second cord engagement projection (28) configured to secure the support cord of the shade between the second substantially linear portion and the second substantially circular ring portion of the second connector.  
Wherein the strap (10) is flexible and sized to extend from a front side of the shade to a rear side of the shade around the rolled up portion of the shade.  
In regard to claims 20-23, Shimanski ‘843 discloses a strap (10) capable of attachment to a support cord of a shade for holding up a rolled up portion of the shade, the strap comprising: 
A strap body (30) comprising a top end with a top loop (shown in Figure 4B), and a bottom end with a bottom loop.
A first connector (20, top) formed from a continuous length of material and comprising a substantially circular ring portion (24) removably coupled to the top loop of the strap body (30), wherein the continuous length of material extends from the substantially circular ring portion to form a cord engagement loop (92) and extends from the cord engagement loop to form a substantially linear portion (42), and wherein the first connector is configured to guide the support 
A second connector (20, bottom) receiving the bottom loop of the strap body and configured to be attached to the support cord of the shade.  
Wherein the continuous length of material of the first connector (20, top) extends from the substantially linear portion (42) away from the substantially circular ring portion to form a first upper loop (84).  
Wherein the second connector (20, bottom) is identical to the first connector (20, top). 
Wherein the second connector (20, bottom) comprises a hook (84).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanski 2008/0172843.
In regard to claims 5 and 15, Shimanski ‘843 discloses:
Wherein the first connector and second connectors (20) comprise a continuous length of metal wire. (paragraph [0033])
Shimanski ‘843 fails to disclose:
Galvanized metal wire.  
However, it would have been obvious to one having ordinary skill in the art to modify the device of Shimanski ‘843 to make the metal wire be galvanized in order to provide a measure of rust protection to the metal in order to prolong the lifespan of the device. See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
In regard to claims 6 Shimanski ‘843 fails to disclose: 
The galvanized metal wire comprises a thickness between about 0.03 inches to 0.04 inches.  
However, it would have been obvious to one having ordinary skill in the art to use a wire with a thickness between about .03 and .04 in order to provide minimum weight with acceptable strength for the device to be secured. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
See Also MPEP 2144.04 IV, A, Changes in Size/Proportion. 



In regard to claims 7-8 and 17, Shimanski ‘843 discloses:
Wherein the galvanized metal wire extends from the substantially circular ring portion (24) to form a cord engagement loop (92) and extends from the cord engagement loop (92) to the substantially linear portion (42).  
Wherein the galvanized metal wire extends from the substantially linear portion (42) away from the substantially circular ring portion (24) to form an upper loop (84).  
In regard to claims 9 and 18, Shimanski ‘843 fails to disclose:
An axial length defined by a distance from a bottom of the substantially circular ring portion to a top of the upper loop comprises between about 0.8 inches to 0.9 inches.  
However, it would have been obvious to one having ordinary skill in the art to make an axial length from a bottom of the ring portion to a top of the upper look be between .8 to .9 inches in order to be used on devices that are somewhat small. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
See Also MPEP 2144.04 IV, A, Changes in Size/Proportion


In regard to claim 16, Shimanski ‘843 discloses:
Wherein the galvanized metal wire of the first connector (20, top) extends from the first substantially circular ring portion (24)  to form a first cord engagement loop (92) and extends from the first cord engagement loop to the first substantially linear portion (42), and wherein the galvanized metal wire of the second connector (20, bottom) extends from the second substantially circular ring portion (24) to form a second cord engagement loop  (92) and extends from the second cord engagement loop (92) to the second substantially linear portion (42).  
Wherein the galvanized metal wire of the first connector (20, top) extends from the first substantially linear portion (42) away from the first substantially circular ring portion (42) to form a first upper loop (84), and wherein the galvanized metal wire of the second connector extends from the second substantially linear portion away from the second substantially circular ring portion to form a second upper loop.  
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant generally states that the prior art fails to disclose “a first connector comprising a substantially circular ring portion removably coupled to the top loop of the strap body, and a cord engagement projection comprising a substantially linear portion, the cord engagement projection configured to secure the support cord of the shade between the substantially linear portion and the substantially circular ring portion of the first connector” recited in claim 4, “a first connector comprising a first  and “a first connector formed from a continuous length of material and comprising a substantially circular ring portion removably coupled to the top loop of the strap body, wherein the continuous length of material extends from the substantially circular ring portion to form a cord engagement loop and extends from the cord engagement loop to form a substantially linear portion, and wherein the first connector is configured to guide the support cord of the shade between the first substantially linear portion and the first substantially circular ring portion into the cord engagement loop", as recited in claim 20. 
However, Examiner notes that all of these newly cited limitations are taught by Shimanski as advanced in the above rejections. Applicant’s remarks are directed to the new claims/claim language and examiner has presented appropriate prior art accordingly, which, as can be seen in the above rejections, anticipates and makes obvious each of the new claims.
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634